Citation Nr: 1605735	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  09-29 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus

3.  Entitlement to service connection for headaches.

4.  Entitlement to a higher initial rating for internal derangement of the right knee, in excess of 10 percent prior to July 31, 2013 (excluding the period from September 23, 2011 to October 31, 2011 during which a temporary 100 percent rating was in effect) and in excess of 20 percent from July 31, 2013.

5.  Entitlement to a rating in excess of 10 percent for arthritis associated with internal derangement of the right knee from July 31, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to January 1994, February 2003 to May 2004, and from September 2006 to November 2007.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated April 2008 and October 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The April 2008 rating decision denied service connection for tension headaches and granted service connection for internal derangement of the right knee with an initial rating of 10 percent from November 24, 2007.  The Veteran filed a timely notice of disagreement with the initial rating assigned for this condition in April 2008 and perfected an appeal in August 2009.  In an October 2013 rating decision, the RO granted an initial staged rating of 20 percent for internal derangement of the right knee from July 31, 2013 and a separate 10 percent rating for right knee arthritis from July 31, 2013.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The October 2008 rating decision denied service connection for bilateral hearing loss and tinnitus and granted service connection for posttraumatic stress disorder (PTSD) with an initial rating of 30 percent from November 24, 2007.  The Veteran filed a timely notice of disagreement with the initial rating assigned for PTSD in November 2008 and perfected an appeal in August 2009.  In a February 2012 rating decision, the RO granted an initial staged rating of 70 percent PTSD from August 26, 2009.  Subsequently, in the October 2012 rating decision, the RO granted a 100 percent rating for PTSD, effective August 24, 2012, and in a March 2015 rating decision, increased the initial rating for PTSD from 30 percent to 50 percent from November 24, 2007.  However, a March 2015 RO Informal Conference Report indicates that the Veteran stated he is satisfied with the 50 percent initial rating from November 24, 2007 granted by the March 2015 rating decision.  He also indicated in a written statement that the March 2015 rating decision satisfied his appeal for an increased rating for PTSD.  Therefore, the Board considers that the issue of entitlement to a higher initial rating for PTSD, in excess of 50 percent prior to August 26, 2009 and in excess of 70 percent from August 26, 2009 to August 13, 2012, is withdrawn and no longer on appeal.

The Veteran filed a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in June 2012.  In an October 2012 rating decision, the RO granted a TDIU effective October 2, 2011, the date the Veteran's previous employer indicated he was last employed, to August 13, 2012, the day preceding the effective date for the grant of a 100 percent schedular rating for PTSD.  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the United States Court of Appeals for Veterans Claims (the Court) determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  Therefore, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Board may address the issue of entitlement to a TDIU from August 14, 2012.  However, the Veteran did not appeal this issue.  Therefore, the issue of TDIU from August 14, 2012 is not on appeal before the Board.  To the extent that the Veteran is raising this issue, the Board does not have jurisdiction over it, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for bilateral hearing loss; entitlement to service connection for headaches; entitlement to a higher initial rating for internal derangement of the right knee, in excess of 10 percent prior to July 31, 2013 (excluding the period from September 23, 2011 to October 31, 2011 during which a temporary 100 percent rating was in effect) and in excess of 20 percent from July 31, 2013; and entitlement to a rating in excess of 10 percent for arthritis of the right knee associated with internal derangement of the right knee from July 31, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The competent medical, and competent and credible lay, evidence of record is in equipoise as to whether the Veteran's tinnitus is related to active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  With respect to the issue of service connection for tinnitus, the Board is granting in full the benefits sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); also see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

The Veteran asserts that his tinnitus had onset in service.  In a May 2008 written statement, the Veteran claims acoustic trauma while serving as a gunner in infantry and a wheeled vehicle operator in service.  He stated that he was exposed to loud noise from, mortar, rocket, explosives, small arms fire, improvised explosive devices (IEDs), diesel engine, flying aircraft, tanks, Bradley fighting vehicles, heavy construction equipment, and local traffic generators, with no adequate hearing protection while deployed to Iraq from 2003 to 2004, to New Orleans in September 2005, and to Kosovo from 2006 to 2007.  During his November 2015 Board hearing, the Veteran testified that during his deployment to Iraq from 2003 to 2004, his duties involved numerous convoy missions that lasted 9 to 15 hours at a time during which he came under direct enemy fire.  He also reported that he first noticed ringing in his ears while serving in Iraq which continued after service.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for tinnitus.  

Service treatment records are silent for any treatment for tinnitus.  However, service personnel records show the Veteran served as a Heavy Antiarmor Weapons Infantryman from 1991 to 1994, as Motor Transport Operator in support of Operation Iraqi Freedom from 2003 to 2004, and as an Infantryman and Motor Transport Operator in Kosovo from 2006 to 2007.

The Veteran underwent a VA audiology examination in May 2008 where he gave a history of military noise exposure from vehicles, generators, mortars, small arms, artillery, and explosions for 12 months in Iraq.  He denied occupational or recreational noise exposure.  The examiner noted that the Veteran made no mention of current tinnitus or history of tinnitus. 

As noted above, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.  Tinnitus is, by definition, "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1914 (30th ed. 2003).  Tinnitus is "subjective," as its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Thus, if a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally provided without further examination.  In addition to the diagnosis of tinnitus being reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the veteran's statement into question for the audiologist.  Accordingly, lay testimony is competent to establish the presence of tinnitus and, if the lay testimony is also credible, service connection for tinnitus may be granted.  Charles, 16 Vet. App. at 374 (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).   

In this case, the competent evidence of record shows current complaints of tinnitus.  However, the May 2008 VA examiner stated that the Veteran made no mention of current tinnitus or history of tinnitus and provided no opinion as to the etiology of the claimed condition.  The Board finds the May 2008 VA examination report is inadequate on which to base a decision, particularly in light of the Veteran's lay testimony as to the history of his tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a veteran with an examination in a service connection claim, the examination must be adequate).

Concerning this, the Board notes that it would have been helpful had the May 2008 VA examiner elicited information regarding the Veteran's current symptoms and history of the claimed condition and brought his expertise to bear in this manner regarding medically known or theoretical causes of tinnitus in determining the likelihood that the claimed tinnitus was caused by noise exposure or acoustic trauma in service as opposed to some other cause.

Because the VA opinion is inadequate, the Board could remand for another opinion.  However, because the Veteran's own lay testimony that he has experienced tinnitus since service is consistent with the circumstances of his service, including noise exposure, and therefore, is credible, the Board concludes that a remand is not necessary here.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Rather, the Veteran's lay testimony provides an adequate basis on which to grant service connection for tinnitus.

In this regard, the Veteran has reported the onset of his tinnitus since service and also contends that it is a result of military acoustic trauma.  See Barr, 21 Vet. App. at 307 (holding that lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation); see also Jandreau, 492 F.3d at 1377 (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  His testimony is consistent with evidence showing extensive noise exposure in service.  In this regard, the Board concedes that the Veteran was exposed to acoustic trauma in service, as such is consistent with the circumstances of his military service involving duties in infantry and transport during his multiple periods of service, including a year-long deployment in support of Operation Iraqi Freedom from 2003 to 2004.  38 U.S.C.A. § 1154(a) (West 2015).  The Board further finds the Veteran's testimony that he started to have ringing in his ears while he was still in service to be credible, i.e., believable.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  Accordingly, based on the evidence of record, the Board finds the Veteran's lay statements are credible as to when his tinnitus began.

While there is no medical evidence of record linking the Veteran's tinnitus to military service, his statements alone may be considered competent and credible evidence to make such a determination.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with her claims herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2015).

During his November 2015 Board hearing, the Veteran testified that in 2012, he was found disabled by the Social Security Administration (SSA) and is receiving disability benefits dating back to 2010.  However, the Veteran's SSA records are currently not associated with the claims file.  As the Veteran's SSA records are potentially relevant to his claims on appeal, a request for his Social Security records should be made before a decision on the merits of the Veteran's claims can be reached.  38 C.F.R. § 3.159(c); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran testified at the November 2015 Board hearing that his right knee disability has worsened since his most recent VA examination.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  Accordingly, a more contemporaneous VA examination is required to provide a current picture of the Veteran's service-connected right knee disabilities at issue on appeal.  38 C.F.R. §§ 3.326, 3.327 (2015).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records for the Veteran from the Connecticut VA Healthcare System (HCS) and all associated outpatient clinics.  All attempts to obtain those records should be documented in the claims file.

2.  Contact the SSA and request the Veteran's Social Security disability records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for SSA records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, the Veteran must be afforded a VA joints examination to determine the current severity of his service-connected right knee disabilities.  The entire claims file and this remand must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.

All indicated tests and studies, to include active range of motion testing of the right knee, expressed in degrees, with standard ranges provided for comparison purposes, must be accomplished with the use of a goniometer.  If pain is present on any motion, the examiner must state at what degree the pain begins.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must describe, in detail, all symptomatology of the Veteran's service-connected right knee disability.

Then the examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected right knee.  The same range of motion studies must then be repeated after at least 10 repetitions.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion of the knee.

The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's right knee, and if so, whether it is slight, moderate, or severe.

All opinions provided must include a complete rationale.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

5.  After the above development is completed, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


